    Case 1:20-cv-00425-MEM-MCC Document 16 Filed 05/11/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM VICTOR,                          :    CIVIL ACTION NO. 1:20-425

           Plaintiff                     :

           v.                            :    (JUDGE MANNION)

JOHN WETZEL, et al.,                     :

           Defendants                    :


                                     ORDER


           Presently before the court is the report and recommendation of

Magistrate Judge Martin C. Carlson which recommends that Claim 2 of plaintiff’s

complaint be dismissed. (Doc. 8). Plaintiff has filed objections to the report and

recommendation. (Doc. 14). In accordance with the memorandum issued this

same day, IT IS HEREBY ORDERED THAT:


     1) The report and recommendation (Doc. 8) is ADOPTED;

     2) The plaintiff’s objections (Doc. 14) are OVERRULED;

     3) Claim 2 of plaintiff’s complaint is DISMISSED and the following defendants
     are DISMISSED from this case: John Wetzel, the Secretary of Corrections;
     Shirley Smeal, Deputy Secretary; James Barnacle, Director of
     Investigations; John Wenerowicz, Regional Deputy Secretary;
     Superintendent SCI-Dallas Ransom; Deputy Superintendent at SCI-Dallas
          Case 1:20-cv-00425-MEM-MCC Document 16 Filed 05/11/20 Page 2 of 2




            Aponte and John Doe, unnamed corrections security captain, SCI-Dallas;
            and

            4) The Clerk of Court is directed to remand this case to Magistrate Judge
            Carlson for further proceedings.


                                                   s/Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge
Date: May 11, 2020
20-425-01 order




                                             2
